Citation Nr: 1208732	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  10-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for status-post total left knee replacement.

2.  Entitlement to a disability rating in excess of 20 percent for post-operative left (non-dominant) clavicle fracture with degenerative joint disease.  

3.  Entitlement to a disability rating in excess of 10 percent for post-operative right knee injury with degenerative joint disease.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran had active military service from January 1977 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2010 statement submitted in connection with the appeal, the Veteran reported that his VA physician told him that he should not work.  Accordingly, TDIU is reasonably raised and will be considered part of the Veteran's claim for an increased rating.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased disability ratings for status-post total left knee replacement, post-operative left (non-dominant) clavicle fracture with degenerative joint disease, and post-operative right knee injury with degenerative joint disease.  He asserts that his service-connected disabilities render him functionally impaired.  See March 2009 notice of disagreement.  He also asserts that his VA physician informed him that he should not work.  See April 2010 statement.  

In a March 2009 statement, the Veteran reported that he was issued hinged knee braces for both knees and was going to start injections in his knees for pain.  He also reported that he was not able to perform any functions above his shoulder.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's last VA examination was in December 2008 and the Veteran asserts worsening symptoms, another VA examination is warranted at this time.  

Additionally, attempts were made to obtain records from the Social Security Administration (SSA) regarding any decision involving SSA benefits awarded to the Veteran.  A May 2009 response from SSA indicated that there was no medical record on file or it was unable to locate the Veteran's medical record.  In a July 2009 Memorandum to File, the RO noted its specific efforts to obtain records from the SSA, and made a formal finding that no SSA records were available for review noting that further efforts to obtain the records would be futile.  However, it is not clear that the records do not exist or that further efforts to obtain the records would be futile.  Instead, SSA reported that they were unable to locate information concerning the Veteran.  On remand, the SSA records should again be requested and if it is ultimately determined that the records do not exist or that further efforts to obtain the records would be futile, then the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating he is instructed not to work due to his service-connected left knee, right knee, and left shoulder.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  

However, the Veteran has not received Veterans Claims Assistance Act of 2000 (VCAA) notice.  In addition, he should be asked to complete a TDIU claim form so he can provide information concerning his employment, education, training, and other relevant factors.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from a common etiology or single accident will be considered one disability for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Marginal employment shall not be considered substantially gainful employment and shall be deemed to exist when the veteran's annual income does not exceed the amount established by the Department of Commerce, Bureau of Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.

A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from March 2, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for TDIU. 

Also, request that the Veteran complete and return a TDIU claim form.  

2.  The RO/AMC should obtain relevant VA medical records pertaining to the Veteran dating from March 2, 2010.  

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency including the medical records considered.  All attempts to fulfill this development should be documented in the claims file.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.


4.  Thereafter, schedule the Veteran for the appropriate examination for joint disorders.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand.  The report of examination should include a detailed account of all manifestations of the service-connected left knee, right knee, and left shoulder disabilities.  Any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), should be fully described to include any additional limitation of motion due to pain or on flare-ups.  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  The examiner is also asked to assess whether the Veteran has lateral instability or recurrent subluxation for each knee and if so whether it is slight, moderate or severe in degree.  The examiner should indicate what tests were conducted to assess whether or not there is lateral instability.  The examiner shall specifically report any limitation of motion of the left arm.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should provide a complete rationale for all conclusions reached.

The VA examiner is also requested to indicate the impact of these three service-connected disabilities on the Veteran's ability to obtain and retain employment.  In other words, is the Veteran unable to obtain or retain employment due solely to these three service-connected disabilities, taking into consideration his work experience as a truck driver, but not his age and nonservice-connected disabilities.  The VA examiner should provide a complete rationale for all conclusions reached.   

5.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



